                 Case 1:18-cv-11657-ER Document 90 Filed 05/16/19 Page 1 of 15



LI NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K


  C H RI S T A M c A U LI F F E I N T E R M E DI A T E
  S C H O O L P T O,I n c., et al.,


                                                Pl ai ntiff s,                          S TI P U L A T E D P R O T E C TI V E
                   VS                                                                   O R D E R A N D CL A W B A C K
                                                                                        A G REE ME NT
 BI L L D E B L A SI O, i n hi s offi ci al c a p a cit y             as
 M a y or of N e w Y or k, et a n o.,
                                                                                        r8   cv     rt 6 s 7 ( E R X o T w)

                                                  D ef e n d a nt s


            S u bj e ct t o t h e C o urt' s a p pr o v al, t h e p alti e s i n t h e a b o v e- c a pti o n e d liti g ati o n (t hi s

" A cti o n") h er e b y sti p ul at e t o t h e f oll o wi n g pr ot e cti v e or d er a n d t h e pl o c e d ur e s       s et f ort h h er ei n

f or d e si g n ati n g a n d pr ot e cti n g c o nfi d e nti al i nf ol m ati o n a n d f or a d dr e s si n g t h e pr o d u cti o n of

pri vil e g e d a n d/ or p er s o n all y i d e ntifi a bl e i nf or m ati o n a n d m at eri al, a s d efi n e d h er ei n. T hi s Or d er

s h all b e i nt er pr et e d t o pr o vi d e t h e m a xi m u m pr ot e cti o n all o w e d b y R ul e 5 0 2( d) of t h e F e d er al

R ul e s of E vi d e n c e, R ul e 2 6( c) of t h e F e d er al R ul e s of Ci vil Pr o c e d ur e a n d a n y ot h er a p pli c a bl e

l a w.

C O N FI D E N TI A LI T Y

            1.          T hi s Sti p ul ati o n a n d Or d er s h all a p pl y t o a n d g o v er n all i nf or m ati o n t h e

Di s cl o si n g P art y d e si g n at e s a s " C O N FI D E N TI A L" d uri n g di s c o v er y i n t hi s A cti o n, i n cl u di n g

" C O N FI D E N TI A L" i nf o n n ati o n di s cl o s e d i n d e p o siti o n s, d o c u m e nt s pr o d u c e d i n r e s p o n s e t o

r e q u e st s f or pr o d u cti o n of d o c u m e nt s, a n s w er s t o i nt err o g at ori e s. r e s p o n s e s t o r e q u e st s f or

a d mi s si o n s, all ot h er di s c o v er y i n a n y f or m, a n d all c o pi e s t h er e of a n d i nf or m ati o n c o nt ai n e d

t h er ei n (t h e " C o nfi d e nti al M at eri al").
                 Case 1:18-cv-11657-ER Document 90 Filed 05/16/19 Page 2 of 15



            2.          When         u s e d i n t hi s Sti p ul ati o n a n d Or d er, t h e p hr a s e " Di s cl o si n g P art y" s h all r ef' er

t o t h e p arti e s t o t hi s A cti o n pr o d u ci n g C o nfl d e nti al M at eri al or Pr ot e ct e d M at eri al ( a s d efi n e d i n

p ar a gr a p h 2 3 b el o w).

            3.          When         u s e d i n t hi s Sti p ul ati o n a n d Or d er', t h e p hr a s e " R e c ei vi n g P arf y" s h all r ef er

t o t h e p arti e s t o t hi s A cti o n r e c ei vi n g C o nfi d e nti al M at eri al or Pr ot e ct e d M at eri al fi' o m a

Di s cl o si n g P art y.

            4.          A Di s cl o si n g P art y m a y d e si g n at e        as   " C O N FI D E N TI A L" a n y i nf b n n ati o n it

b eli e v e s i n g o o d f ait h c o n stit ut e s pr o pri et ar y, g o v er n m e nt al. or p er s o n al i nf brr n ati o n t h at i s u s e d

b y it i n, or p ert ai ni n g t o, it s b u si n e s s or o p er ati o n s, w hi c h i nf bl m ati o n i s n ot g e n er all y k n o w n,

a n d w hi c h t h at p art y w o ul d n orr n all y n ot r e v e al t o t hir d p arti e s or,         if di s cl o s e d. w o ul d   cause such

t hil d p arti e s t o m ai nt ai n i n c o nfi d e n c e.

            5.          C o nfi d e nti al M at eri al s u bj e ct t o t hi s Sti p ul ati o n a n d Or d er r n a y b e u s e d o nl y f or

p ur p o s e s of t hi s A cti o n a n d s h all n ot b e di s cl o s e d b y t h e R e c ei vi n g P art y t o a n y o n e ot h er t h a n

t h o s e li st e d i n p ar a gr a p h 7 h er ei n, e x c e pt b y pri or writt e n a gr e e m e nt of t h e Di s cl o si n g P art y or

b y or d er of t h e C o urt. A n y p er s o n r e c ei vi n g C o nfi d e nti al M at eri al s h all u s e r e a s o n a bl e m e a s ur e s

t o st or e a n d m ai nt ai n t h e C o nfi d e nti al M at eri al s o a s t o pr e v e nt u n a ut h ori z e d di s cl o s ur e.

            6.          P er s o n s t o w h o m C o nfi d e nti al      M at eri al i s di s cl o s e d p er p ar a gr a p h T h er ei n (i)

s h all n ot r et ai n p a st t h e c o m pl eti o n of t hi s A cti o n a n y d o c u m e nt s m ar k e d a s

" C O N FI D E N TI A L," a n d (ii) s h all b e i nf or m e d, pri or t o b ei n g s h o w n m at eri al s m ar k e d                  as


" C O N FI D E N TI A L," t h at h e/ s h e i s b ei n g s h o w n s u c h m at eri al s s ol el y f br u s e i n t hi s A cti o n.

            7.         I n t h e a b s e n c e of writt e n p er mi s si o n fr o m t h e Di s cl o si n g P art y or a n or d er of t h e

C o urt, m at eri al d e si g n at e d a s '' C O N FI D E N TI A L" m a y b e di s cl o s e d or m a d e a v ail a bl e o nl y t o

t h e f oll o wi n g p er s o n s:



                                                                            1
                Case 1:18-cv-11657-ER Document 90 Filed 05/16/19 Page 3 of 15



                              a.    T h e n a m e d p arti e s a n d t h e att or n e y s w or ki n g o n t hi s A cti o n o n b eli alf          of

                                    a n y p art y, i n cl u di n g att ol n e y s c o n s ulti n g wit h or a d vi si n g a n y p art y t o

                                    t hi s A cti o n, i n- h o u s e att or n e y s, p ar al e g al s, a n d st aff, st e n o gr a p hi c a n d

                                    cl eri c al er n pl o y e e s a n d c o ntr a ct or s w or ki n g u n d er t h e dir e ct s u p er vi si o n

                                    of s u c h c o u n s el. If a n a m e d p art y i s a c or p or ati o n ol ol g a ni z ati o n, t h e

                                    dir e ct or s, offi c el s a n d s e ni or m a n a g er s of t h e c or p or ati o n or or g a ni z ati o n;

                              b.    A n y e x p ert or c o n s ult a nt w h o i s e x pl e s sl y r et ai n e d b y a n y att or n e y

                                    d e s cli b e d i n P ar a gr a p h T( a) t o a s si st i n t hi s A cti o n, a n d t h eir e m pl o y e e s,

                                    wit h di s cl o s ur e o nl y t o t h e e xt e nt r e a s o n a bl y n e c e s s ar y t o p erf or m s u c h

                                    w or k;

                              c.    A n y d e p o n e nt or tri al wit n e s s, if it a p p e ar s t h at t h e wit n e s s a ut h or e d or

                                    r e c ei v e d a c o p y of t h e C o nfi d e nti al M at eri al,     w a s i n v ol v e d i n t h e s u bj e ct

                                    m att er d e s cri b e d t h er ei n, or i s e m pl o y e d b y t h e p art y w h o pr o d u c e d t h e

                                    C o nfi d e nti al M at eri al,    or if t h e Di s cl o si n g P art y c o n s e nt s t o s u c h

                                    di s cl o s ur e; a n d

                              d.    T h e C o urt, j ur y, c o urt p er s o n n el, c o urt r e p ort er s, a n d ot h er p er s o n s

                                    c o n n e ct e d wit h t h e C o urt.

           8.          T h e p er s o n s d e s cri b e d i n P ar a gr a p h s 7( a)-( c) s h all h a v e a c c e s s t o t h e C o nfi d e nti al

M at eri al o nl y aft er t h e y h a v e b e e n m a d e a w ar e of t h e pr o vi si o n s of t hi s Sti p ul ati o n a n d Or d er"

i n cl u di n g, wit h o ut li mit ati o n, P ar a gr a p h 5. C o u n s el r et ai ni n g or r e pr e s e nti n g t h e p er s o n s

d e s cri b e d i n P ar a gr' a p h 7( b) s h all r e q uir e t h at s u c h p er s o n s m a nif e st   t h eir a s s e nt t o b e b o u n d b y

t h e pr o vi si o n s of t hi s Sti p ul ati o n a n d Or d er b y si g ni n g t h e a n n e x e d " N O N DI S C L O S U R E

A G R E E M E N T." T h e p er s o n s d e s cli b e d i n P ar a gr a p h 7( c) s h all h a v e a c c e s s t o t h e C o nfi d e nti al



                                                                            )
                Case 1:18-cv-11657-ER Document 90 Filed 05/16/19 Page 4 of 15



M at eri al o nl y aft er c o u n s el r et ai ni n g. r e pr e s e nti n g, i nt er vi e wi n g or d e p o si n g t h o s e p er s o n s h a s

pr o vi d e d a c o p y of t hi s Sti p ul ati o n a n d Or d er t o s u c h p er s o n s f or r e vi e w a n d t h o s e p er s o n s si g n a

c o p y of t h e a n n e x e d " N O N DI S C L O S U R E, A G R E E M E N T."                C o u n s el s h all r et ai n c o pi e s of t h e

si g n e d " N O N DI S C L O S U R E A G R E E M E N T"               u ntil t h e c or n pl eti o n of t hi s A cti o n.

           9.          T h e r e ci pi e nt of a n y C o nfl d e nti al M at eri al      t h at i s pr o vi d e d u n d er t hi s Sti p ul ati o n

a n d Or d el s h all r n ai nt ai n s u c h m at eri al u n d er dir e ct c o ntr ol of c o u n s el f or t h at p art y, w h o s h all

u s e r e a s o n a bl e eff ort s t o pr e v e nt a n y di s cl o s ur e t h er e of e x c e pt i n a c c or d a n c e wit h t h e t er m s   of

tlii s Sti p ul ati o n a n d Or d er'. All c o pi e s, r e pr o d u cti o n s, s ul n m ari z ati o n s. e xtr a cti o n s,   and

a b str a cti o n s of t h e C o nfi d e nti al M at eri al s h all b e s u bj e ct t o t h e t er m s of t h e Sti p ul ati o n a n d

Or d er a n d l a b el e d i n t h e s al n e m a n n er a s t h e d e si g n at e d m at eri al o n w hi c h t h e y ar e b a s e d.

           1 0.       Di s cl o si n g P arti e s s h all d e si g n at e C o nfi d e nti al M at eri al a s f bll o w s:

                             a.    Ot h er t h a n d e p o siti o n tr a n s cri pt s a n d e x hi bit s, t h e Di s cl o si n g P art y or t h at

                                   p art y' s c o u n s el s h all d e si g n at e C o nfl d e nti al M at eri al b V (i) st a nr pi n g or

                                   ot h er wi s e cl e arl y m ar ki n g    as   " C o nfi d e nti al" t h e m at eri al i n a m a n n er t h at

                                   will n ot i nt erf er e wit h l e gi bilit y or a u di bilit yl (ii) i d e ntif yi n g t h e

                                   C o nfi d e nti al M at eri al a s " C o nfi d e nti al" i n t h e " D e si g n ati o n" d at a fi el d f or

                                   all pr o d u cti o n s; a n d (iii) pr o vi di n g a n, v " C o nfi d e nti al" nr at eri al i n a

                                   s e p ar at e " C o nfl d e nti al" pr o d u cti o n v ol ur n e. w' hi c h s h all i n cl u d e f   ull

                                   f a mili e s of' a n y C o nfi d e nti al M at eri al.

                             b.    D e p o siti o n tr a n s cri pt s a n d e x hi bit s m a, v b e d e si g n at e d a s '' C o nfl d e nti al"

                                   eit h er o n t h e r e c or d d uri n g t h e d e p o siti o n or i n writi n g wit hi n t hirt y ( 3 0)

                                   d a y s of r e c ei pt of t h e tr a n s cri pt b y a n y p art y, w hi c h rr yill b e d e e n, e d t h e

                                  Di s cl o si n g P art y. If s o d e si g n at e d, t h e fl n al tr a n s cri pt of t h e d e si g n at e d



                                                                        4
               Case 1:18-cv-11657-ER Document 90 Filed 05/16/19 Page 5 of 15



                                    t e sti n o n y a n d r el at e d " C o nfl d e nti al" e x hi bit s s h all b e b o u n d i n a s e p ar at e

                                    v ol u m e a n d m ar k e d " C o nfi d e nti al I nf brr n ati o n G o v er n e d b y Pr ot e cti v e

                                    Or d er" b y t h e r e p ort er.

            I 1.       A n y Di s cl o si n g P arf y w h o h a s d e si g n at e d a d o c u m e nt or i nf b mr ati o n             as


" C O N FI D E N TI A L" m a y r e m o v e s u c h d o c u m e nt or i nf or m ati o n fr or a t h e s c o p e of t h at

pr ot e cti o n b y n otif yi n g all ot h er c o u n s el i n writi n g of it s d e sir e t o d o s o.

            1 2.       I n t h e e v e nt a p afi y di s a gr e e s at a n y st a g e of t h e s e pr o c e e di n g s wit h a n y

" C O N FI D E N TI A L" d e si g n ati o n, s u c h p art y s h all pl o vi d e t o t h e Di s cl o si n g P art y writt e n n oti c e

of it s di s a gr e e m e nt wit h t h e d e si g n ati o n, d e s cri bi n g wit h p arti c ul arit y t h e C o nfi d e nti al M at eri al

i n q u e sti o n a n d st ati n g t h e gr o u n d s l bl o bj e cti o n. C o u n s el l br t h e Di s cl o si n g P art y s h all r e s p o n d

t o t h e o bj e cti o n i n writi n g wit hi n f o urt e e n ( 1 4) d a y s, a n d s h all st at e wit h p arti c ul arit y t h e

gr o u n d s f or a s s erti n g t h at t h e C o nfi d e nti al M at eri al i s pr o p erl y d e si g n at e d. If n o ti m el y writt e n

r e s p o n s e t o t h e o bj e cti o n i s m a d e, t h e c h all e n g e d d e si g n ati o n i s d e er n e d v oi d.   If a tir n el y writt e n

r e s p o n s e t o t h e o bj e cti o n i s m a d e, c o u n s el f or t h e p arti e s s h all fir st tr y t o r e s ol v e t h e di s p ut e i n

g o o d f ait h b y m e eti n g    a n d c o nf erri n g.   If t h e di s p ut e c a n n ot   b e r e s ol v e d, t h e p art y c h all e n gi n g t h e

d e si g n ati o n m a y r e q u e st a p pr o pri at e r eli ef fr o m t h e C o urt c o n si st e nt wit h t h e C o urt' s Di s c o v er y

R ul e s f oll o wi n g t h e s p e cifi e d f o urt e e n ( 1 4) d a y p eri o d.

            1 3.       T hi s Sti p ul ati o n a n d Or d er m a y b e m o difi e d b y t h e C o urt f or g o o d c a u s e or t o

a c c o m m o d at e r e q uir e m e nt s of a dj u di c ati o n o n t h e m erit s b y tri al or ot h er wi s e. B el br e fili n g a n y

m at eri al d e si g n at e d a s " C O N FI D E N TI A L" wit h t h e C o urt, t h e p art y wi s hi n g t o fil e t h e r n at eri al

s h all a d vi s e t h e C o urt a n d a d v er s al y c o u n s el i n writi n g s o t h at t h e C o urt m a y d et er mi n e h o w t o

pr ot e ct t h e c o nfi d e nti al n at ur e of t h e m at eri al pr o p o s e d t o b e frl e d. T h e p arti e s s h all n ot s u b mit

s e al e d or C o nfi d e nti al M at eri al     t o t h e C o urt wit h o ut pri or c o n s ult ati o n witlr c h a m b er s, or s e al or



                                                                           J
                 Case 1:18-cv-11657-ER Document 90 Filed 05/16/19 Page 6 of 15



l a b el a s " C O N FI D E N TI A L" p orti o n s ol d o c u m e nt s w hi c h d o n ot c o n si st of or err b o d y

C o nfi d e nti al M at eri al. A n y d o c u m e nt s d e si g n at e d a s " C O N FI D E N TI A L" b y a n y p art y w hi c h ar e

d e si g n at e d i n a d v a n c e b y a n y ot h er p art y a s pr o p o s e d tri al e x hi bit s, eit h el p ur s u a nt t o a p pli c a bl e

pr etri al pr o c e d ul e s or ot h er wi s e, l n a y b e off el e d i nt o e vi d e n c e i n o p e n c o urt u nl e s s t h e p art y

w hi c h h a s d e si g n at e d t h e m a s " C O N FI D E N TI A L" o bt ai n s a n a p pr o pri at e pr ot e cti v e or d er fr or n

t h e C o urt.

               1 4. If C o nfi d e nti al      M at eri al i s di s cl o s e d t o a n y p er s o n ot h er t h a n i n t h e r n a n n er

a ut h ori z e d b y t hi s Sti p ul ati o n a n d Ol d er, t h e p er s o n or p arf y r e s p o n si bl e f bl t h e u n a ut h ori z e d

di s cl o s ur e m u st, wit hi n fi v e ( 5) b u si n e s s d a y s of di s c o v eri n g t h e di s cl o s ur e, br'.i n g all p erti n e nt

f a ct s l el ati n g t o s u c h di s cl o s ur e t o t h e att e nti o n of c o u n s el f br t h e Di s cl o si n g P art y a n d, wit h o ut

pr ej u di c e t o a n y ot h er ri g ht s a n d r e m e di e s of t h e p arti e s or t hir d p arti e s, m a k e e v er y efl brt t o

pr e v e nt l urt h er di s cl o s ur e b y it or b y t h e p er s o n w h o w a s t h e u n a ut h ori z e d r e ci pi e nt of s u c h

m at eri al.

               1 5.    T o t h e e xt e nt c o n si st e nt wit h a p pli c a bl e l a w, t h e di s cl o s ur e, w h et h er i n a d v ert e nt

or ot h er wi s e, of C o nfi d e nti al M at eri al        t h at s h o ul d h a v e b e e n d e si g n at e d a s s u c h s h all n ot b e

d e e m e d t o w ai v e a p art y' s cl ai m of c o nfi d e nti alit y. Di s cl o s ur e s m a y b e r e ctifi e d b y writt e n

n otifi c ati o n pr o vi d e d wit hi n    a r e a s o n a bl e   ti m e aft er di s cl o s ur e t o c o u n s el f or all p arti e s r e c ei vi n g

t h e C o nfi d e nti al M at eri al.   T h e n otifi c ati o n m u st d e si g n at e t h e C o nfi d e nti al M at eri al         as


" C O N FI D E N TI A L" i n t h e m a n n er pr o vi d e d b y p ar a gr a p h              1 0 of t hi s Sti p ul ati o n a n d Or d er. U p o n

r e c ei pt of t hi s n otifi c ati o n, all p arti e s s h all t h er e aft er tr e at all c o pi e s of C o nfl d e nti al M at eri al a s

c o nfi d e nti al a n d s u bl e ct t o t hi s Sti p ul ati o n a n d Or d er, i n cl u di n g all c o pi e s of t hi s m at eri al t h at

w a s pr e vi o u sl y pr o d u c e d wit h o ut t h e " C O N FI D E N TI A L" d e si g n ati o n.




                                                                            6
                Case 1:18-cv-11657-ER Document 90 Filed 05/16/19 Page 7 of 15



            1 6.        T hi s Sti p ul ati o n a n d Ol d er s h all r er n ai n i n firll f or c e a n d efl- e ct u ntil r n o difl e d,

s u p er s e d e d, or t er mi n at e d eit h er b y c o n s e nt of t h e p arti e s or b y or d er of t h e C o urt.

            1 7.        N ot hi n g h er ei n s h all ir n p o s e a n y a d diti o n al c o nfi d e nti alir y o bli g ati o n u p o n: ( a)

i nf brr n ati o n t h at w a s or i s i n t h e p u bli c d o m ai n; ( b) i nf orr n ati o n t h at alr e a d y w a s i n t h e

p o s s e s si o n of t h e p art y t o w hi c h   it w a s pr o d u c e d i n t h e f or m i n w hi c h it w a s pr o d u c e d; ( c)

i nf or m ati o n k n o w n t o t h e R e c ei vi n g P art y t hr o u g h pr o p er m e a n s; or ( d) i nf br m ati o n t h at

b e c o m e s a v ail a bl e t o a p art y or w a s o bt ai n e d fr o m a s o ur c e ot h er t h a n t h e p alt y a s s erti n g

c o nf-r d e nti alit y a n d w h o i s or w a s ri g htf ull y i n p o s s e s si o n of s u c h i nf br n-r ati o n o n a n o n-

c o nfi d e nti al b a si s.

            1 8.       N ot hi n g i n t hi s Sti p ul ati o n a n d Or d er s h all b e d e e m e d t o pr ej u di c e a n y p art y fr o m

di s c h ar gi n g it s d uti e s u n d er l a w, or t o r el e a s e a n d di s c h ar g e a n y p art y fr or n it s o bli g ati o n s t o

c or n pl y wit h r e q u e st s t h at ar e m a d e f or d o c u m e nt s.

            1 9.       N ot hi n g i n t hi s Sti p ul ati o n a n d Or d er s h all pr e cl u d e a n y p art y fi' o m s e e ki n g

a d diti o n al or diff er e nt r eli ef t o pr ot e ct pr o pri et ar y, c o m p etiti v e or s e n siti v e b u si n e s s or p er s o n al

i nf or m ati o n.

           2 0.        T hi s Sti p ul ati o n a n d Or d er s h all s ur vi v e t h e t er mi n ati o n of t hi s A cti o n, i n cl u di n g

a n y a n d all a p p e al s, a n d r e m ai n i n f ull f or c e a n d eff e ct u nl e s s m o difi e d    b, v a n Or d er   of t hi s C o urt.

Wit hi n   si xr y ( 6 0) d a y s of t h e t er mi n ati o n of t hi s A cti o n, i n cl u di n g fi n al a p p ell at e a cti o n or t h e

e x pir ati o n of ti m e t o a p p e al or s e e k f urt h ert e vi e w, all C o nfi d e nti al M at eri al a n d all c o pi e s

t h er e of, s h all b e r et ur n e d t o t h e Di s cl o si n g P arf y or d e str o y e d. At t h e c o n cl u si o n of t hi s 6 0- d a v

p eri o d, c o u n s el f br e a c h p art y s h all pr o vi d e t o t h e ot h er p arti e s a c ertifl c ati o n st ati n g t h at, t o

c o u n s el' s k n o wl e d g e a n d b eli ef, t h e p art y h a s eit h er r et ur n e d or nr a d e c o m m er ci all y r e a s o n a bl e

eff ort s t o d e str o y all C o nfi d e nti al M at eri al i n a c c or d a n c e wit h t hi s Or d er. N ot wit h st a n di n g t h e



                                                                        7
               Case 1:18-cv-11657-ER Document 90 Filed 05/16/19 Page 8 of 15



f br e g oi n g, a s t o t h o s e m at eri al s c o nt ai ni n g C o nfi d e nti al M at eri al t h at ( a) c o n stit ut e att or n e y w or k

pr o d u ct, ( b) w er e fil e d wit h t h e C o urt a n d/ or m ar k e d a s tri al e x hi bit s. or ( c) c o n stit ut e d e p o siti o n

tr a n s cri pt s a n d e x hi bit s, c o u n s el m a y r et ai n s u c h m at eri al s if s u c h c o u n s el ot h er wi s e c o m pl y wit h

t h e pr o vi si o n s of t hi s Or d er wit h r e s p e ct t o s u c h r et ai n e d m at eri al.

           2 1.           T hi s Sti p ul ati o n a n d Or d er s h all n ot b e c o n str u e d t o w ai v e or dir ni ni s h a n y ri g ht

t o a s s ert a cl ai m of pri vil e g e, r el e v a n c e, o v er- br e a dt h, pr o p orti o n alit y or ot h er gr o u n d s f or n ot

pr o d u ci n g m at eri al r e q u e st e d d uri n g di s c o v er y, a n d a c c e s s t o all m at eri al ( w h et h er d e si g n at e d a s

" C O N FI D E N TI A L" or n ot) s h all b e gr a nt e d o nl y                as   pr o vi d e d b y t h e di s c o v er y r ul e s a n d ot h er

a p pli c a bl e l a w.

           2 2.           T hi s Sti p ul ati o n a n d Or d er i s wit h o ut pl ej u di c e t o t h e ri g ht of a n y p arf y or t hir d

p art y t o s e e k r eli ef fr o m t h e C o urt fr o m a n y of t h e pr o vi si o n s c o nt ai n e d h er ei n.

P R O D U C TI O N O F P R O T E C T E D M A T E RI A L

           2 3.       A n y p art y' s pr o d u cti o n or di s cl o s ur e i n t hi s pr o c e e di n g of i nt br m ati o n or m at eri al

t h at c o nt ai n s p er s o n all y i d e ntifi a bl e i nf or m ati o n a n d/ or i s pr ot e ct e d b y a n y pri vil e g e or

pr ot e cti o n r e c o g ni z e d b y l a w ( c oll e cti v el y, " Pr ot e ct e d M at eri al"), w h et h er i n a d v ert e nt or

ot h er wi s e, s h all n ot c o n stit ut e or b e d e e m e d a w ai v er of a n y cl ai m of pri vil e g e or pr ot e cti o n

a p pli c a bl e t o t h at m at eri al or it s s u bj e ct m att er i n t hi s A cti o n or a n y ot h er f e d er al or st at e

pr o c e e di n g, a n d s h all b e g o v e m e d b y t h e pr o c e d ur e s s et f ort h h er ei n.

Cl o w b o c k D e n m n d b y Di s cl o si n g P art y

           2 4.       A n y P art y t h at pr o d u c e s Pr ot e ct e d M at eri al ( a " Di s cl o si n g P art y''), or a n y otlr er

p art y p ur p orti n g t o h ol d a pri vil e g e,     rr-r a y   n otif y i n writi n g t h e P art y r e c ei vi n g Pr ot e ct e d M at eri al

(t h e " R e c ei vi n g P art y") t h at it h a s di s cl o s e d Pr ot e ct e d M at eri al        wit h o ut i nt e n di n g a w ai v er b y t h e

di s cl o s ur e a n d d e m a n d t h at it b e l' et ur n e d or d e str o y e d (t h e " Cl a w b a c k D e m a n d''). S u c h d e nr a n d




                                                                            8
               Case 1:18-cv-11657-ER Document 90 Filed 05/16/19 Page 9 of 15



 s h all b e m a d e wit hi n s e v e n ( 7) b u si n e s s d a y s afi er t h e Di s cl o si n g P art y di s c o v er s t h at t h e

Pr ot e ct e d M at eri al    w a s pr o d u c e d or di s cl o s e d a n d s h all i d e nti $r t h e Pr ot e ct e d M at eri al      to be

r et ur n e d or d e str o y e d (i n cl u di n g t h e B at e s n ur n b er of t h e d o c u m e nt. or if n o B at e s n u m b er

a p p e ar s o n t h e d o c u m e nt, s ulfi ci e nt i nf brr n ati o n t o   i d e ntifi t h e d o c u m e nt or i nf b nl ati o n) i n a

pri vil e g e l o g t h at d e s cri b e s t h e b a si s f or t h e cl air n of pri vil e g e a n d/ or pr ot e cti o n.

R e c ei vi n g P art y t o I m m e di at el y C e a s e I n s p e cti o n, U s e a n cl/ or Di s cl o s ur e of Pr ot e ct e d M ut eri al

            2 5.       U p o n i d e nti $i n g a d o c u m e nt or i nf or m ati o n pl o d u c e d b y t h e Di s cl o si n g P art y

t h at a p p e ar s t o b e Pr ot e ct e d M at eri al,     t h e R e c ei vi n g P art y s h all i mr n e di at el y n otif y t h e

Di s cl o si n g P art y i n writi n g of it s r e c ei pt of t h e p ot e nti all y Pr ot e ct e d M at eri al,        i n cl u di n g t h e

B at e s n u m b er of t h e d o c u m e nt, or if n o B at e s n u m b er a p p e ar s o n t h e d o c u m e nt, s utll ci e nt

i nf orr n ati o n t o i d e nti $r t h e d o c u m e nt s o t h at t h e Di s cl o si n g P alt y m a y m a k e a Cl a w b a c k

D e m a n d, w hi c h m u st b e m a d e wit hi n s e v e n ( 7) b u si n e s s d a y s aft er r e c ei vi n g n oti c e fi' o m t h e

R e c ei vi n g P art y. If t h e Di s cl o si n g P art y f ail s t o m a k e a Cl a w b a c k D e m a n d wit hi n fi v e ( 5)

b u si n e s s d a y s aft er r e c ei vi n g a n oti c e, a s c o nt e m pl at e d i n p ar a gl a p h s 2 5 a n d 2 7 h er ei n. t h e

r n at eri al i d e ntifi e d i n t h e R e c ei vi n g P art y' s n oti c e s h all n o l o n g er b e d e e m e d Pr ot e ct e d M at eri al,

a n d t h e Di s cl o si n g P art y   will h a v e w ai v e d it s ri g ht t o cl ai m t h at t h e m at eri al i d e ntif-i e d i n t h e

R e c ei vi n g P art y' s n oti c e i s Pr ot e ct e d M at eri al.

           2 6.        If t h e R e c ei vi n g P art y i d e ntifi e s a d o c u m e nt or i nf blr n ati o n pr o d u c e d b y      the

Di s cl o si n g P art y t h at a p p e ar s t o b e Pr ot e ct e d M at eri al,     or u p o n r e c ei vi n g a Cl a w b a c k D e m a n d,

r e g ar dl e s s of w h et h er t h e R e c ei vi n g P art y a gr e e s wit h t h e cl air n of p er s o n all y i d e ntili a bl e

i nf or m ati o n a n d/ or pri vil e g e, t h e R e c ei vi n g P art y s h all i m m e di at el y c e a s e a n y i n s p e cti o n.    Lr s e or'


di s cl o s ur e of t h e Pr ot e ct e d M at eri al,     a n d of a n y w or k pr o d u ct, a n al y s e s, m e m or a n d a or n ot e s.




                                                                          9
                Case 1:18-cv-11657-ER Document 90 Filed 05/16/19 Page 10 of 15



w hi c h w er e g e n er at e d b y t h e R e c ei vi n g P art y ( a n d/ or R e c ei vi n g P art y' s c o n s ult a nt s, e x p ert s

a n d/ or a g e nt s) b a s e d u p o n s u c h Pr ot e ct e d M at eri al.

           27   .      I n t h e a b s e n c e of a n Or d er p er mitti n g ot h el wi s e, aft er t h e R e c ei vi n g P art y h a s

n otifi e d t h e Di s cl o si n g P arf y t h at it a p p e ar s t o h a v e pl o d u c e d Pr ot e ct e d M at eri al, or afi er it

r e c ei v e s a Cl a w b a c k D e m a n d, t h e R e c ei vi n g P art y     will n ot i ntr o d u c e i nt o e vi d e n c e, di s cl o s e   to

a n y p er s o n or e ntif y, or u s e f or a n y p ur p o s e i n t hi s or a n y ot h er a cti o n t h e Pr ot e ct e d M at eri al.

R e c ei vi n g P art y t o D e str o y or R et ur n Pr ot e ct e d M at eri al           & R el ot e d M ot eri ol

           2 8.        T h e R e c ei vi n g P art y, wit hi n fi v e ( 5) b u si n e s s d a y s of r e c ei vi n g a Cl a w b a c k

D e m a n d, r e g ar dl e s s of w h et h el t h e R e c ei vi n g P art y a gr e e s wit h t h e cl air n of p el s o n all y

i d e ntifl a bl e i nf or m ati o n a n dl or pri vil e g e s h all: ( a) d e str o y t h e Pl ot e ct e d M at eri al or r et ur n it t o

t h e Di s cl o si n g P arf y, i n cl u di n g a n y p a p er or el e ctr o ni c c o pi e s, ( b)    n otif, a n y t hir d- p art y t o w h o m

t h e R e c ei vi n g P art y s e nt or di s cl o s e d s u c h i d e ntifi e d Pr ot e ct e d M at eri al     t o r et ur n it t o t h e

Di s cl o si n g P art y or d e str o y it; a n d ( c) d e str o y a n y w or k pr o d u ct, a n al y si s, m e m or a n d a or n ot e s

r efl e cti n g t h e c o nt e nt of s u c h pr o d u c e d Pr ot e ct e d M at eri al a n d/ or w hi c h w er e g e n er at e d b y t h e

R e c ei vi n g P art y ( a n d/ or R e c ei vi n g P art y' s c o n s ult a nt s, e x p ert s a n d/ or a g e nt s) b a s e d u p o n s u c h

Pr ot e ct e d M at eri al.   If a n y n e w w or k pr o d u ct,     a n al y s e s, m e m or a n d a,   or n ot e s i s di s c o v er e d

t h er e aft er', it s h all i mr n e di at el y b e d e str o y e d. T h e R e c ei vi n g P art y s h all pr o vi d e writt e n a s s ur a n c e

t o t h e Di s cl o si n g P art y of t h e s e a cti o n s wit hi n fi v e ( 5) d a y s of r e c ei vi n g a Cl a w b a c k D er n a n d.            If
t h e d o c u m e nt or i nf br m ati o n s u bj e ct t o t h e Cl a w b a c k D er n a n d c o nt ai n s Pr ot e ct e d M at eri al         o nl v

i n p art, t h e n t h e Di s cl o si n g P art y s h all, i n a ti m el y r n a n n er, pr o d u c e r e d a ct e d v er si o n s of t h e

d o c u m e nt s s u bj e ct t o t h e Cl a w b a c k D e m a n d.




                                                                      - l 0-
                  Case 1:18-cv-11657-ER Document 90 Filed 05/16/19 Page 11 of 15



S e e ki n g o n Or d er t o Pr o d u c e Pr ot e ct e d M ot eri al

             2 9.         N ot wit h st a n di n g t h e dir e cti v e s of p ar a gr a p h s 2 5- 2 8, if a R e c ei vi n g P arr y

di s a gr e e s   wit h   a   Di s cl o si n g P art y' s cl air n t h at c ert ai n d o c u m e nt s or i nf b mr ati o n c o n stit ut e

Pr ot e ct e d M at eri al,       t h e n, wit hi n t w e nt y ( 2 0) b u si n e s s d a y s of r e c ei vi n g t h e Cl a w b a c k D er n a n d

(and upon the             f ulfill m e nt of a n y o bli g ati o n t o m e et a n d c o nf er      as m ay    b e r e q uir e d r ul e or

a p pli c a bl e l a w), t h e R e c ei vi n g P art y m a y m o v e t h e C o urt f or a n Or d er c or n p elli n g pr o d u cti o n of

a n y of t h e d o c u m e nt s or i nf or m ati o n c o v er e d b y t h e Cl a w b a c k D e m a n d. T h e m oti o n s h all n ot

a s s ert a s a gr o u n d f or e nt eri n g s u c h a n or d er t h e f a ct ot' cir c u m st a n c e s of t h e pr o d u cti o n. T h e

p art y' s m oti o n f or a n or d er c o m p elli n g pr o d u cti o n s h all n ot di s cl o s e or ot h er wi s e r ef- er t o t h e

c o nt e nt of t h e Cl a w b a c k M at eri al        b e y o n d t h e i nf or m ati o n s et f brt h i n a pri vil e g e l o g a n d s h all n ot

di s cl o s e t h at t h e m at eri al w a s s u bj e ct t o a Cl a w b a c k D e m a n d. T h e R e c ei vi n g P art y s h all n ot

a s s efi t h at it s r et ul n of t h e Pr ot e ct e d M at eri al      has caused       it t o s uff er pr ej u di c e, e x c e pt t h at a

R e c ei vi n g P art y m a y i n d e p e n d e ntl y ar g u e, c o n si st e nt wit h F e d. R. Ci v. P. 2 6( b X 3)( A), t h at "it

h a s s u b st a nti al n e e d" f or w or k- pr o d u ct      " m at eri al s t o pr e p ar e it s c a s e a n d c a n n ot, wit h o ut u n d u e

h ar d s hi p, o bt ai n t h eir s u b st a nti al e q ui v al e nt b y ot h er m e a n s." T h e R e c ei vi n g P art y i s n ot s u bj e ct

t o t h e dir e cti v e s s et f ort h i n p ar a gr a p h s 2 5- 2 8 u ntil t h e C o urt r e s ol v e s t h e R e c ei vi n g P art y' s

m oti o n. at w hi c h ti m e t h e C o urt' s d e ci si o n s h all g o v er n t h e tr e at m e nt of t h e di s p ut e d d o c u m e nt s

a n d/ or i nf blr n ati o n. T h e R e c ei vi n g P arf y i s e nj oi n e d fi' or n u si n g t h e di s p ut e d Pr ot e ct e d M at eri al

i n a n y r n a n n er ( a si d e fi o m t h e m oti o n a s li mit e d i n t hi s p ar a gr a p h) u ntil t h e m oti o n i s r e s ol v e d.

Ri g ht s, Li mit nti o n s a n d O bj e cti ort s R el ot e d t o tlti s Sti p ul ati o n o n d Or d er

            3 0.          A P art y' s c or. n pli a n c e wit h t h e t er m s of t hi s Sti p ul ati o n s h all n ot o p er at e a s      an


a dr- ni s si o n b y t h at P art y t h at a n y p arti c ul ar d o c u m e nt or i nf or m ati o n i s or i s n ot ( a) pri vil e g e d. ( b)

r efl e cti v e ol p er s o n all y i d e ntill a bl e i nf b n n ati o n, or ( c) a dr ni s si bl e i n t hi s a cti o n.



                                                                          -il-
              Case 1:18-cv-11657-ER Document 90 Filed 05/16/19 Page 12 of 15



           3 1.        N ot hi n g i n t hi s Sti p ul ati o n a n d Or d er o v erri d e s a n y att or n e y' s et hi c al

r e s p o n si biliti e s t o r efi ai n fl' o m e x a mi ni n g or di s cl o si n g m at eri al s t h at t h e att or n e y k n o w s or

r e a s o n a bl y s h o ul d k n o w t o b e pri vil e g e d a n d t o i nf or m t h e Di s cl o si n g P art y t h at s u c h m at eri al s

h a v e b e e n pr o d u c e d. N ot hi n g c o nt ai n e d h er ei n    will pr e v e nt, li mit or r e stri ct t h e p arti e s   h er et o i n

a n y w a y fr o m o bj e cti n g t o or a s s erti n g a n i m m u nit y or pri vil e g e i n a n y pri or or s u b s e q u e nt

liti g ati o n wit h r e s p e ct t o a n y m at eri al pr o d u c e d i n t hi s liti g ati o n. N or i s a n yt hi n g h er ei n i nt e n d e d

t o lir nit a P art y' s r'i g ht, if a n y, t o pr o p erl y r e d a ct i nf o n n ati o n t h at i s pri vil e g e d or ot h er wi s e

pr ot e ct e d pri ol t o di s cl o s ur e.

           3 2.        N ot hi n g c o nt ai n e d h el ei n i s i nt e n d e d t o or s h all s er v e t o lir nit a P art y' s ri g ht t o

c o n d u ct a r e vi e w of d o c u m e nt s a n d r el at e d i nf or m ati o n (i n cl u di n g m et a d at a) f br r e s p o n si v e n e s s,

pri vil e g e, p er s o n all y i d e ntifi a bl e i nf or m ati o n a n d/ or pr ot e ct e d i nf or m ati o n b ef or e di s cl o s ur e.

           3 3.        N ot hi n g c o nt ai n e d h el ei n i s i nt e n d e d t o or s h all pr e v e nt, lir nit or r e stri ct t h e

P arti e s h er et o i n a n y w a y fi' o m o bj e cti n g t o or a s s erti n g a n i m m u nit y, pr ot e cti o n or pri vil e g e i n

a n y pri or or s u b s e q u e nt liti g ati o n wit h r e s p e ct t o a n y Pr ot e ct e d M at eri al i n t hi s liti g ati o n.

           3 4.        T hi s Sti p ul ati o n m a y b e c h a n g e d o nl y b y f urt h er a gr e e m e nt of t h e P arti e s i n

writi n g or b y Or d er of t h e C o urt a n d i s wit h o ut pr ej u di c e t o t h e ri g ht of a n y P art y t o s e e k

m o difi c ati o n of t hi s Sti p ul ati o n a n d Or d er b y a p pli c ati o n t o t h e C o urt o n n oti c e t o t h e ot h er

p art y. N ot hi n g i n t hi s Sti p ul ati o n a n d Or d er s h all pr e cl u d e a n y P arr y fr o m s e e ki n g j u di ci al r eli el,

i n g o o d f ait h a n d u p o n n oti c e t o t h e ot h er P art y, wit h r e g ar d t o a n y pr orri si o n h er e of.

A D DI TI O N A L P A R TI E S

           3 5.       P arti e s a d d e d t o t hi s A cti o n s h all b e s u bj e ct t o t hi s Or d er


                                                                        ***



                                                                        -t 2-
                 Case 1:18-cv-11657-ER Document 90 Filed 05/16/19 Page 13 of 15




S TI P U L A T E D T O:

P A CI FI C L E G A L F O U N D A TI O N                           O F FI C E O F T H E
                                                                   C O R P O R A TI O N C O U N S E L

B y:                                                               By
           J o s h u a P. T h o m p s o n Qtr o    vl                          aril y n Ri c ht er,
           P a cifi c L e g al F o u n d ati o n                          T h o m a s B. R o b ert s
           9 3 0 G Str e et                                               A s si st a nt s C or p or ati o n C o u n s el
           S a cr a m e nt o, C A 9 5 8 1 4                                1 0 0 C h ur c h Str e et,
           ( 9 1 6) 4 1 9- 7 1 1 1                                        N e w Y or k, N e w Y or k 1 0 0 0 7
                                                                          ( 2 1 2) 3 s 6 0 8 7 2

Att or n e y s    f or Pl ai ntffi                                 Att or n e y s   f or   D e.f e n d a nt s

D at e d: S a cr a m e nt o, C A                                   D at e d: N e w Y or k, N e w                Y ort
          M a y 1 6, 2 0 1 9                                                 M a y 1 6, 2 0 1 9




S O O R D B R E D:




H o n. E D G A R D O R A M O S

D at e d        Ma y 1 6              2019
             N e w Y or k, N e w Y or k




                                                        -   13 -
                 Case 1:18-cv-11657-ER Document 90 Filed 05/16/19 Page 14 of 15




U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T FI E R N DI S T RI C T O F N E W Y O R K


 C H RI S T A M c A U LI F F E, I N T E R M E DI A T E
 S C H O O L P T O, I n c. et al,                                                             A   G R E E M E N T WI T H R E S P E C T T O
                                                                                              S   TI P U L A T B D P R O T E C TI V E
                                                      Pl ai ntiff s,                          O   R D E R & CL A W B A C K
                    V S.                                                                      A    G REE ME NT

 BI L L D E B L A SI O, i n hi s offi ci al c a p a cit y                   as
                                                                                              18     C V 1 1 6 s 7 ( E R X O T W)
 M a y or of N e w Y or k, et a n o.,

                                                       D ef e n d a nt s




            I                                                                                                 st at e t h at

            1.             M y a d dr e s s i s

            2.             M y pr e s e nt o c c u p ati o n      or   j o b d e s cri pti o n i s

            3.             I h a v e r e c ei v e d   a c o p y of t h e    S TI P U L A T E D P R O T E C TI V E O R D E R A N D

C L A W B A C K A G R E E M E N T (t h e " Sti p ul ati o n") e nt er e d i n t h e a b o v e- e ntitl e d a cti o n o n



            4.             I h a v e c ar ef ull y r e a d a n d u n d er st a n d t h e pr o vi si o n s of t h e Sti p ul ati o n.

            5.             I will c o m pl y wit h all of t h e pr o vi si o n s of t h e Sti p ul ati o n.

            6.             I will h ol d i n c o nfi d e n c e, will n ot di s cl o s e t o a n y o n e n ot q u alifi e d u n d er          the


Sti pr.rl ati o n, a n d     will   u s e o nl y f or p ur p o s e s of t hi s a cti o n, a n y C o nfi d e nti al       I nf oI' m ati o n t h at i s

di s cl o s e d t o m e.

            7.             I will r et ur n all C o nfi d e nti al I nf or m ati o n t h at c o m e s i nt o m y p o s s e s si o n,         and

d o c u m e nt s or t hi n g s t h at I h a v e pr e p ar e d l el ati n g t h er et o, t o c o u n s el f or t h e p art y b y w h o m I a m

e nl pl o y e d or r et ai n e d, or t o c o u n s el fi' o m w h o m I r e c ei v e d t h e C o nfi d e nti al I nf or m ati o n" n ot l at er
               Case 1:18-cv-11657-ER Document 90 Filed 05/16/19 Page 15 of 15



t h a n w h e n r e q u e st e d b y s ai d c o u n s el or u p o n t h e c o m pl eti o n of t h e a b o v e c a pti o n e d A cti o n,

w hi c h e v er o c c ur s fir st.

            8.          I h er e b y s u br nit t o t h e j uri s di cti o n of t hi s c o urt f or t h e p ur p o s e of e nf or c e m e nt of

t h e Sti p ul ati o n i n t hi s a cti o n.




( Si g n at ur e)




( Pri nt e d N a m e)




( Titl e or P o siti o n)




( C o m p a n y)




D at e d




                                                                        )
